A judgment was entered by the county court of Cook county against the property of the appellant, Dorothy Sherwin, (hereafter referred to as the objector,) returned delinquent for unpaid taxes for the years 1929 and 1930. She seeks a review of that judgment.
An opinion in this case was submitted at the February term, 1935, of this court. A petition for rehearing was filed on behalf of the objector and allowed. The cause has been re-submitted upon the petition for rehearing, an answer thereto and a reply to the answer.
In our original opinion we observed that the record submitted to the court was badly confused. Upon further investigation, after a consideration of the petition for re-hearing, the answer thereto and the reply to the answer, *Page 404 
we are convinced that a proper decision based upon the present record cannot be rendered. The attorneys for the collector and objector each prepared an appendix, respectively, to their answer to the petition for rehearing and the reply to the answer. The appendix in the answer of the collector purports to show that certain essential facts disclosed by the records in the offices of the county collector and county clerk were omitted. The appendix in the objector's reply to the answer contains certain facts purporting to explain those shown by the appendix to the answer. Neither of these appendices can be considered as a part of the record here, but from the facts therein disclosed and those appearing from the records of the county clerk and county collector the inaccuracy and insufficiency of the record presented to this court are made apparent.
A partial or installment payment of taxes for each of the years 1927 and 1928 is made to appear by the record here as a full payment of the tax for each of those years. It is also made to appear that the tax for each of those years was extended upon valuations which, at the rate for that year, would produce the amount, or approximately the amount, of the partial payment, instead of the entire tax paid for each of these years. This is manifestly misleading.
The statement is made in the brief of the objector that the valuations of the property used for the extension of the taxes for the years 1929 and 1930 are considerably greater than the valuations for 1927 and 1928. There was no such increase. There was an increase in the tax rate for the years 1929 and 1930, which resulted in a somewhat higher tax upon the objector's property, but the valuation upon which the assessment was made in 1928, 1929 and 1930 was $23,228.
Other discrepancies appear to which reference need not be made.
For the failure of a party to present a proper record or abstract this court will of its own motion dismiss an *Page 405 
appeal or writ of error. (VanMeter's Heirs v. Lovis' Heirs,29 Ill. 488; Washburn v. Scott, 231 id. 393.) Because of the insufficiency of the record here it is necessary to dismiss the appeal.
Appeal dismissed.